ORDER

PER CURIAM.
Frederick Spencer (Appellant) appeals from the trial court judgment dismissing his Petition filed pursuant to 42 U.S.C. § 1983 against Jennifer Joyce, as St. Louis City Circuit Attorney; and Richard Gray, Jerry Lee, Thomas Irwin, Betty Battle Williams, Francis G. Slay, and Mark Lawson, in their official capacities as members of the.St. Louis City Board of Police Com*31missioners (collectively the Respondents). We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error in dismissing Appellant’s Petition against the Respondents. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).